DETAILED ACTION
The non-final office action with a mail date of 5/14/2021 is hereby withdrawn in its entirety and replaced with the following rejection. The examiner notes that the previous office action incorrectly referred to an application by the inventor’s name Irwin in dependent claims. The inconsistency has been corrected in the following action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending and examined below. Claim 7 is withdrawn. As claim 6, is a specific genus of the elected species claim 5, comprising all the limitations of the elected species, claim 6 has not been withdrawn. Claims 1-6 and 8-10 are examined below.

Election/Restrictions
Applicant’s election without traverse of species I, claim 5, formula (1) in the reply filed on 7/16/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurebayashi et al. (US 2018/0212086).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Kurebayashi discloses a solid junction-type photoelectric conversion element comprising:
a first conductive layer (anode or cathode), 
an electric power generation layer (perovskite and hole transporter), and 
a second conductive layer (anode or cathode), which are laminated in this order (see paragraph [0011] and [0101]), 
wherein the electric power generation layer comprises: 
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2015/0129034).

Regarding claim 1, Snaith discloses a solid junction-type photoelectric conversion element comprising:
a first conductive layer (anode or cathode), 
an electric power generation layer (perovskite and hole transporter), and 
a second conductive layer (anode or cathode), which are laminated in this order (see abstract, fig. 1(a). paragraph [0175]—[0179]), 
wherein the electric power generation layer comprises: 
a perovskite compound represented by a composition formula ABX3, formed of an organic cation A, a metal cation B and a halide anion X, and a compound Z (hole transport) having no perovskite structure (see paragraphs [0141], [0180]-[0188] and [0275]-[0282]).
The court has held it would be obvious to a person having ordinary skill in the art to choose from a finite number of identified, predictable solutions, i.e. a solid junction, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.



    PNG
    media_image1.png
    134
    330
    media_image1.png
    Greyscale
 
i.e. bis(trifluoromethylsulfonyl)imide;
wherein R2 is a halogenated alkyl group having 1 to 15 carbon, specifically fluroromethyl (see paragraph [0141] and [0347]), which reads on wherein R2 is an alkyl group having 1 to 15 carbon atoms, a halogenated alkyl group having 1 to 15 carbon atoms, an aryl group having 6 to 15 carbon atoms, a halogenated aryl group having 6 to 15 carbon atoms, or a halogen atom, and n is 0 or 1.
Further, the above formula reads on claims 2-4, specifically reads on wherein the compound Z comprises two or more elements z belonging to Groups 14 to 16 of the periodic table (claim 2), wherein the two or more elements z include a first element z having a highest electronegativity and a second element z having a lowest electronegativity among the elements z, and a difference in electronegativity between the first element z and the second element z is 0.1 or more (claim 3), wherein the compound Z has at least one group selected from an ether group (-0-), a hydroxyl group (-OH), a carbonyl group (>C=O), a sulfo group (-SO3H), a thiol group (-SH), a sulfenyl group (R'S-; R1 is a monovalent organic group), a sulfonyl group (-S (=0) 2-), a sulfite group (R'O-S(=0)-O-; R1 is a monovalent organic group), a phosphine group (>P-), a 

Regarding claim 8, Snaith discloses a solid junction-type photoelectric conversion element according to claim 1, which comprises at least two compounds as the compound Z (see paragraph [0349].

Regarding claim 9, Snaith discloses a perovskite film, comprising: 
a perovskite compound represented by a composition formula ABX3, formed of an organic cation A, a metal cation B and a halide anion X; and 
the compound Z described in claim 5 (see discussion of claims 1 and 5, and paragraphs [0141], [0175]-[0188], [0275]-[0282] and [0347]).
 
Regarding claim 10, Snaith discloses a photoelectric conversion module, comprising at least one solid junction-type photoelectric conversion element according to claim 1 (see discussion of claim 1, see also abstract, paragraphs [0141], [0175]-[0188], [0275]-[0282] and [0347]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Snaith as applied to claims 1-5 above, and further in view of Hofmann et al. (An Alternative anionic Polyelectrolyte for Aqueous PEDOT Dispersions: Toward Printable Transparent Electrodes).


    PNG
    media_image2.png
    246
    303
    media_image2.png
    Greyscale

wherein n is 2 to 30.000 and 
wherein each of R3 is independently a group represented by the formula (1) or a hydrogen atom, and at least one of multiple groups R3 is a group represented by the formula (1).
Hofmann is analogous art to Snaith as Hofmann is directed to perovskite solar cells (see abstract), wherein PEDOT:PSS, a known hole transport, is replaced with PEDOT:PSTFSIK, i.e. PSTFSIK (poly(3,4-ethylenedioxythiophene):polystyrene sulfonate) replaces dopant PSS, wherein PEDOT:PSTFSIK, reads on formula (2), see Hofmann figure 1:

    PNG
    media_image3.png
    384
    361
    media_image3.png
    Greyscale

The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, i.e. hole transport material, which is based upon its suitability for the intended use, i.e. perovskite solar cell, is within the ambit of one of ordinary skill in the art as the results are predictable. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 


Claims 2-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurebayashi as applied to claim 1 above, and as follows:
Regarding claims 2, 3, 4, 5 and 6, Kurebayashi discloses a solid junction-type photoelectric conversion element according to claim 1, wherein the compound Z has a group having a structure represented by formula (2) below:

    PNG
    media_image4.png
    254
    341
    media_image4.png
    Greyscale



wherein n is 2 to 30,000, (i.e. m is an integer of 2 or more, which overlaps the recited range, see paragraphs [0036]-[0038]), and 
R3 represented by claim 5, i.e. formula (1) below: 

    PNG
    media_image1.png
    134
    330
    media_image1.png
    Greyscale
 
wherein R2 is an alkyl group having 1 to 15 carbon atoms, a halogenated alkyl group having 1 to 15 carbon atoms, an aryl group having 6 to 15 carbon atoms, a halogenated aryl group having 6 to 15 carbon atoms, or a halogen atom, and n is 0 or 1 (see paragraphs [0036]-[00038]).
Further, the above formula reads on claims 2-4, specifically reads on wherein the compound Z comprises two or more elements z belonging to Groups 14 to 16 of the periodic table (claim 2), wherein the two or more elements z include a first element z having a highest 3H), a thiol group (-SH), a sulfenyl group (R'S-; R1 is a monovalent organic group), a sulfonyl group (-S (=0) 2-), a sulfite group (R'O-S(=0)-O-; R1 is a monovalent organic group), a phosphine group (>P-), a phosphono group {(R1O)2P(=O)-; each R1 independently represents a monovalent organic group) }, and a R1O- group (R1 is a monovalent organic group) (claim 4).
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 8, Kurebayashi discloses a solid junction-type photoelectric conversion element according to claim 1, which comprises at least two compounds as the compound Z (see discussion of claims 1, 5 and 6, and paragraphs [0005]-[0006], and [0011]-[0013]).
As Kurebayashi discloses choosing from a finite number of identified, predictable solutions i.e., Z comprising one or two compounds or combined compounds, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Regarding claim 9, Kurebayashi discloses a perovskite film, comprising: 
a perovskite compound represented by a composition formula ABX3, formed of an organic cation A, a metal cation B and a halide anion X; and 

 
Regarding claim 10, Kurebayashi discloses a photoelectric conversion module, comprising at least one solid junction-type photoelectric conversion element according to claim 1 (see discussion of claims 1, 5 and 6, and paragraphs [0011], [0036]-[0038], [0081]-[0082] and [0101]).

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-10 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-8 of co-pending Application No. 15/575439 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. See rejection of claims 1-6 and 8-10 over Kurebayashi et al. (US 2018/0212086) above.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721